               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


COLLEEN MCCLEAN,                 )
                                 )
               Plaintiff,        )
                                 )
     v.                          )      1:17CV603
                                 )
DUKE UNIVERSITY, SHEILA          )
BRODERICK, and STEVEN THOMAS     )
BISHOP,                          )
                                 )
               Defendants.       )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This case is currently before the court on three motions to

dismiss, one filed separately by each Defendant: Duke University

(“Duke”), (Doc. 29), Sheila Broderick (“Broderick”), (Doc. 26),

and Steven Thomas Bishop (“Bishop”), (Doc. 31). Each Defendant

moves to dismiss the relevant claims contained in Plaintiff

Colleen McClean’s First Amended Complaint for failure to state a

claim pursuant to Fed. R. Civ. P. 12(b)(6). Based on the

following analysis, this court determines that Duke’s motion to

dismiss should be granted in full. This court further finds that

the motions to dismiss filed by Defendants Broderick and Bishop

should each be granted in part and denied in part, as set forth

herein.
I.   BACKGROUND AND PROCEDURAL HISTORY

     A.   Factual Background

     In reviewing a motion to dismiss, this court “must accept

as true all of the factual allegations contained in the

complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

     Plaintiff was a dual-degree student enrolled in Duke’s

School of Medicine and Graduate School. (First Amended Complaint

(“Am. Compl.”) (Doc. 20) ¶ 13.) According to the Complaint, at

some point in time, Plaintiff was raped and sexually assaulted

by Bishop. 1 (Id. ¶ 12.) Plaintiff reported the rape and then

confronted Bishop, who became angry and threatened Plaintiff.

(Id. ¶ 15.) Bishop was, at the time, in a relationship with

Broderick, Duke’s Coordinator of Gender Violence Intervention

Services. (Id. ¶ 16–17.) Bishop allegedly continued to harass

Plaintiff and threatened that Broderick, as his girlfriend,

would use her position to undermine Plaintiff’s credibility and

destroy Plaintiff’s reputation if Plaintiff continued to pursue

complaints about the alleged assault. 2 (Id. ¶¶ 16–19.) When



     1 The Complaint does not allege the location of the rape.
Plaintiff also does not allege that Bishop was, at that time or
at any time thereafter, employed by or affiliated with Duke
University in any capacity.

     2 Specifically, Bishop allegedly stated that Broderick had
already accessed Plaintiff’s confidential Duke records. (Id.
¶ 16.)
                               - 2 -
Plaintiff attempted to report the assault through Duke, she was

referred to Broderick and wrote Broderick to request counselling

and other support services, (id. ¶¶ 21–22), which Broderick

failed to provide.

     Plaintiff alleges further that, over an unspecified time

period, Bishop and Broderick engaged in a campaign to impugn

Plaintiff’s reputation by (1) making false stalking reports to

the Duke Police Department, (id. ¶¶ 30–31), (2) disclosing

Plaintiff’s confidential sexual assault report widely within the

university, (id. ¶ 32), (3) causing a Duke University Police

officer to make false statements regarding Plaintiff at a

custody hearing involving Bishop, (id. ¶¶ 35–37), and (4)

compiling and disseminating negative information about Plaintiff

to destroy her reputation both at Duke and within the medical

community at large, (id. ¶¶ 43, 48–49.)

     Plaintiff alleges that other Duke officials and

administrators were involved, to varying degrees, in the scheme

perpetrated by Bishop and Broderick. First, Broderick’s

immediate supervisor refused to provide any counselling or other

services when Plaintiff followed up on her letter to Broderick

and instead directed Plaintiff to seek help outside the

university. (Id. ¶ 24.) Second, Broderick’s colleague in the

Student Affairs Division allegedly “interrogated” Plaintiff


                              - 3 -
about her complaint and relationship with Bishop. (Id. ¶ 29.)

Third, another Student Affairs administrative allegedly told

Plaintiff that Duke would not treat Plaintiff’s letter to

Broderick as confidential and that Duke was not investigating

the alleged rape. (Id. ¶¶ 32–33.) Finally, when one of

Broderick’s colleagues reported Broderick’s behavior to

“supervisors” and “managing employees” of the university, these

supervisors “took no meaningful action.” (Id. ¶¶ 47–50.)

     B.   Procedural History

     Plaintiff filed her initial complaint in the Durham County

Superior Court, (Doc. 4), and the case was then removed by Duke

to this court. (Doc. 1.) Plaintiff filed an amended complaint

(Am. Compl. (Doc. 20).) Each Defendant moved to dismiss the

First Amended Complaint 3 and filed a brief in support of that

motion: Duke, (Docs. 29, 30), Broderick, (Docs. 26, 27), and

Bishop, (Docs. 31, 32.) Plaintiff responded opposing each

motion: Duke, (Doc. 37), Broderick, (Doc. 39), and Bishop, (Doc.

38). Each Defendant then replied: Duke, (Doc. 42), Broderick,

(Doc. 43), and Bishop, (Doc. 44).




     3 As the First Amended Complaint is now the operative
pleading, this court will refer to this document as “the
Complaint” throughout this order.
                               - 4 -
     C.   Jurisdiction and Governing Law

     This court has jurisdiction over Plaintiff’s Title IX claim

because it arises under federal law. See 28 U.S.C. § 1331. When

a federal court has federal question jurisdiction over some

claims, it may exercise supplemental jurisdiction over all

related claims that “form part of the same case or controversy.”

See 28 U.S.C. § 1367; see also Hinson v. Norwest Fin. S.C.,

Inc., 239 F.3d 611, 616 (4th Cir. 2001) (observing that the

district court had discretion to exercise supplemental

jurisdiction and could retain or remand to state court any state

law claims after all federal claims were dismissed). Plaintiff’s

state claims all relate to the same factual nexus as Plaintiff’s

federal claims: Plaintiff’s alleged rape, attempts to report and

seek treatment following the rape, and the alleged harassment of

Plaintiff by Bishop and Broderick. Therefore, these claims are

all part of the same case or controversy, and this court may

properly exercise supplemental jurisdiction over the state law

claims.

     A federal court sitting in diversity or supplemental

jurisdiction applies state substantive law and federal

procedural law. Hanna v. Plumer, 380 U.S. 460, 465–66 (1965);

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 72–73, 79–80 (1938); see

also United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726


                              - 5 -
(1966) (holding that federal courts are “bound to apply state

law” to pendant claims); In re Exxon Valdez, 484 F.3d 1098, 1100

(9th Cir. 2007) (finding that Erie’s central holding applies to

supplemental jurisdiction cases).

     This court, sitting in supplemental jurisdiction, “has a

duty to apply the operative state law as would the highest court

of the state in which the suit was brought.” Liberty Mut. Ins.

Co. v. Triangle Indus., Inc., 957 F.2d 1153, 1156 (4th Cir.

1992). If the state's highest court has not addressed an issue,

then a “state's intermediate appellate court decisions

constitute the next best indicia of what state law is although

such decisions may be disregarded if the federal court is

convinced by other persuasive data that the highest court of the

state would decide otherwise.” Id. (internal quotation marks and

citation omitted).

     D.   Standard of Review

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). To be facially plausible, a claim

must “plead[] factual content that allows the court to draw the

reasonable inference that the defendant is liable” and must


                               - 6 -
demonstrate “more than a sheer possibility that a defendant has

acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556–57).

When ruling on a motion to dismiss, a court must accept the

complaint’s factual allegations as true. Id. Further, “the

complaint, including all reasonable inferences therefrom, [is]

liberally construed in the plaintiff’s favor.” Estate of

Williams-Moore v. All. One Receivables Mgmt., Inc., 335 F. Supp.

2d 636, 646 (M.D.N.C. 2004) (citation omitted).

       Nevertheless, the factual allegations must be sufficient to

“raise a right to relief above the speculative level” so as to

“nudge[] the[] claims across the line from conceivable to

plausible.” Twombly, 500 U.S. at 555, 570; see also Iqbal, 556

U.S. at 680; Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.

2009) (applying the Twombly/Iqbal standard to evaluate the legal

sufficiency of pleadings). A court cannot “ignore a clear

failure in the pleadings to allege any facts which set forth a

claim.” Estate of Williams-Moore, 335 F. Supp. 2d at 646.

Consequently, even given the deferential standard allocated to

pleadings at the motion to dismiss stage, a court will not

accept mere legal conclusions as true and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements, [will] not suffice.” Iqbal, 556 U.S. at

678.


                                - 7 -
     E.   Statute of Limitations

     The statute of limitations for a Title IX claim is

determined by reference to the state statute most closely

analogous to Title IX, which is usually a personal injury cause

of action. See, e.g., Curto v Edmundson, 392 F.3d 502, 503–04

(2d Cir. 2003). In North Carolina, the statute of limitations

for a personal injury claim is three years. N.C. Gen. Stat.

§ 1-52(16); see also Misenheimer v. Burris, 260 N.C. 620, 622,

637 S.E.2d 173, 175 (2006). This period begins to run when

injury “becomes apparent or ought reasonably to have become

apparent to the claimant, whichever event occurs first.” N.C.

Gen. Stat. § 1–52(16).

     A four-year statute of limitations applies to Plaintiff’s

North Carolina unfair and deceptive trade practices claim. See

Lucky Ducks, Ltd. v. Leeds, No. COA07-1469, 2008 WL 2968123, at

*2 (N.C. Ct. App. 2008). Plaintiff’s other state law claims are

all subject to a three-year statute of limitations. See N.C.

Gen. Stat. § 1–52; Benedith v. Wake Forest Baptist Med. Ctr.,

No. COA17-284, 2017 WL 3027619, at *1 (N.C. Ct. App. 2017);

Birtha v. Stonemor, N.C., LLC, 220 N.C. App. 286, 292, 727

S.E.2d 1, 7 (2012); Waddle v. Sparks, 331 N.C. 73, 85–86, 414

S.E.2d 22, 28-29 (1992).




                              - 8 -
     The Complaint includes only three dates: Plaintiff states

that Broderick moved her private practice into Bishop’s home in

March 2014, that Broderick began living with Bishop in September

2015, and that Plaintiff filed a formal civil rights complaint

in October 2015. (Am. Compl. (Doc. 20) ¶¶ 42, 45.) Plaintiff

filed her initial complaint in this matter on June 29, 2017.

(Doc. 4.) With only these dates established, it is impossible at

this time to determine whether any of Plaintiff’s various claims

are barred by their respective statutes of limitation.

     Duke raises statute of limitations as an affirmative

defense. (Def. Duke’s Mem. in Supp. of Mot. to Dismiss (“Def.

Duke’s Mem.”) (Doc. 30) at 8–9.) Claims ordinarily are not

dismissed due to statute of limitations at the 12(b)(6) stage,

unless “the . . . complaint sets forth on its face the facts

necessary to conclude that plaintiff's claims are barred by the

statute of limitations.” Goodman v. Praxair, Inc., 494 F.3d 458,

464 (4th Cir. 2007); see also Richmond, Fredericksburg & Potomac

R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993) (stating that

a statute of limitations “defense may be raised under Rule

12(b)(6), but only if it clearly appears on the face of the

complaint”) (citing 5A Charles A. Wright & Arthur R. Miller,

Federal Practice & Procedure § 1357, at 348–49 (2d ed. 1990)).

At a later point in this case, it may become clear through


                              - 9 -
discovery that certain or all of the alleged conduct falls

outside of the relevant statute of limitations, barring any of

the remaining claims. However, it is not clear from the face of

the Complaint that any specific allegations are time-barred, and

this court will not presently dismiss any claims for this

reason.

II.   TITLE IX SEX DISCRIMINATION

      A.   Legal Framework

      Title IX states that “[n]o person . . . shall, on the basis

of sex, be excluded from participation in, be denied the

benefits of, or be subjected to discrimination under any

education program or activity receiving Federal financial

assistance.” 20 U.S.C. § 1681. While not explicitly mentioned in

the statute itself, Title IX contains an implied private right

of action that permits aggrieved parties to sue educational

institutions for alleged violations. Cannon v. Univ. of Chi.,

441 U.S. 677, 713 (1979).

      The typical Title IX violation is some direct conduct by

school administrators against a student that discriminates on

the basis of that student’s sex. See, e.g., Cannon, 441 U.S. at

680 (stating that the school denied admission to a female

applicant because she was female); Mercer v. Duke Univ., 190

F.3d 643, 644–45 (4th Cir. 1999) (stating that the school


                              - 10 -
refused to allow the female plaintiff to participate

meaningfully in an intercollegiate football team). Title IX

liability also extends to the institution when teachers or other

students harass a victim student due to the victim’s sex. See

Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 646–47 (1999)

(finding that a school can be liable for “known acts of student-

on-student sexual harassment [when] the harasser is under the

school's disciplinary authority”); Gebser v. Lago Vista Indep.

Sch. Dist., 524 U.S. 274, 278 (1998) (stating that a teacher had

a sexual relationship with a teenage student).

     A Title IX plaintiff must plausibly allege that:

     (1) she was a student at an educational institution
     receiving federal funds, (2) she was subjected to
     harassment based on her sex [under one of the fives
     theories listed below], (3) the harassment was
     sufficiently severe or pervasive to create a hostile
     (or abusive) environment in an educational program or
     activity, and (4) there is a basis for imputing
     liability to the institution.

Jennings v. Univ. of N.C., 482 F.3d 686, 695 (4th Cir. 2007);

see also Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 66 (1st

Cir. 2002).

     Generally speaking, Title IX encompasses five separate

theories of liability: namely, that the institution (1)

perpetuated and condoned a sexually-hostile environment, (2) was

deliberately indifferent to discrimination by individuals under

its control, (3) reached an erroneous outcome in disciplinary

                             - 11 -
proceedings due to sex discrimination, (4) selectively enforced

its internal rules on the basis of sex, or (5) used “archaic

assumptions” to make athletic funding decisions. See Pederson v.

La. State Univ., 213 F.3d 858, 881 (5th Cir. 2000) (finding

Title IX discrimination where the university “perpetuated

antiquated stereotypes and fashioned a grossly discriminatory

athletics system”); Doe v. Claiborne Cty., 103 F.3d 495, 515

(6th Cir. 1996) (stating that Title IX borrows the hostile

environment concept from Title VII); Yusuf v. Vassar Coll., 35

F.3d 709, 715 (2d Cir. 1994) (explaining the difference between

erroneous outcome and selective enforcement claims). In each

case, the harassment or discrimination must be “so severe,

pervasive, and objectively offensive that it can be said to

deprive the victims of access to the educational opportunities

or benefits provided by the school.” Davis, 526 U.S. at 650.

     To impute liability to the institution, a school official

with authority to remedy the discrimination must have actual

notice or knowledge of the alleged discriminatory conduct and

exhibit “deliberate indifference to discrimination.” Jennings,

482 F.3d at 700; Gebser, 524 U.S. at 290–91. Crucially, an

institution subject to Title IX is liable “only for its own

misconduct”; i.e., only when the institution “exercises

significant control over the harasser.” Davis, 526 U.S. at 640-


                             - 12 -
41, 646; see also Simpson v. Univ. of Colo. Boulder, 500 F.3d

1170, 1178–79, 1184–85 (10th Cir. 2007) (finding that deliberate

indifference to sexual assaults allegedly committed by football

team members could constitute a Title IX violation).

     B.   Analysis

          1.   Deliberate Indifference to Bishop’s Conduct

     Plaintiff attempts to state a deliberate indifference Title

IX claim against Duke. (Am. Compl. (Doc. 20) ¶ 56.) However,

Plaintiff cannot make out such a claim based on her alleged

rape, assault, or harassment by Bishop. While Bishop allegedly

sexually harassed Plaintiff, thereby engaging in sex

discrimination, 4 it appears that Bishop has never been affiliated

with Duke in any way. The Supreme Court has clearly stated that

“[d]eliberate indifference makes sense as a theory of direct

liability under Title IX only where the funding recipient has

some control over the alleged harassment.” Davis, 526 U.S. at

644. This is because Title IX covers only discrimination that




     4 The Supreme Court has held that sexual harassment,
including coerced sexual intercourse, is sex-based
discrimination. See Franklin v. Gwinnett Cty. Pub. Schs., 503
U.S. 60, 63, 74–75 (1992) (finding that a teacher’s repeated
rape of a student on school property supported a Title IX claim,
noting that sexual harassment is based on the victim’s sex and
thus constitutes sex-based discrimination); see also Meritor
Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986).
                              - 13 -
occurs “under any education program or activity,” 20 U.S.C.

§ 1681, and not discrimination perpetrated by an unaffiliated

third party. Bishop was, apparently, neither a Duke student nor

a Duke employee, and the Complaint contains no allegations

suggesting that Bishop had any relationship to Duke. Plaintiff

also does not plead facts suggesting that the alleged rape

occurred in a Duke-owned building or a location over which Duke

had any control. Plaintiff fails to establish that Duke

possessed “control over the harasser and the environment in

which the harassment occur[ed].” Davis, 526 U.S. at 644.

     The facts here are even further removed from the

educational setting than in those cases finding insufficient

university control over student-on-student harassment at

private, off-campus locations, because Bishop was not a fellow

student. See, e.g., Roe v. St. Louis Univ., 746 F.3d 874, 884

(8th Cir. 2014) (finding that a sexual assault at a privately-

owned fraternity did not occur under a university program or

activity); Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch.

Dist., 511 F.3d 1114, 1121 n.1 (10th Cir. 2008) (holding that

in-school teasing and bullying regarding sexual assaults that

occurred at off-campus locations was not “a sufficient nexus” to

“create liability under Title IX”); Ostrander v. Duggan, 341

F.3d 745, 750 (8th Cir. 2003) (similar holding). Here, Bishop’s


                             - 14 -
behavior clearly falls outside the limited scope of

relationships that the Supreme Court has recognized as imputing

Title IX liability to an educational institution. 5 Therefore,

Plaintiff does not state a Title IX claim against Duke based on

Bishop’s alleged conduct.

          2.   Deliberate Indifference to Broderick’s Conduct

     Plaintiff’s Title IX claim as to Broderick’s conduct is

more clear-cut. There is no question that Duke had control over

the alleged harasser sufficient to support a Title IX claim,

because Duke employed Broderick. See Gebser, 524 U.S. at 290–91.

However, the allegations in the Complaint do not plausibly

establish that Broderick discriminated against Plaintiff because

of Plaintiff’s sex.

     The gravamen of Title IX is that any discrimination must be

“on the basis of sex.” 20 U.S.C. § 1681. Here, the evidence that

Broderick refused Plaintiff’s request for counseling and

treatment and allegedly harassed and intimidated Plaintiff

because Plaintiff was female is decidedly lacking. Broderick

worked as the “University’s Coordinator of Gender Violence


     5 Further, Bishop’s relationship with Broderick, a Duke
employee, does not transform this into a proper Title IX claim.
The test is not whether the harasser is tangentially associated
with the institution, but rather whether the institution
exercises significant control over the harasser.” Davis, 526
U.S. at 646.

                              - 15 -
Intervention Services” at the Duke University Women’s Center,

(Am. Compl. (Doc. 20) ¶¶ 16-17), and Plaintiff has provided no

allegations to suggest that Broderick treated Plaintiff less

favorably than male Duke students who reported assaults. While

the Complaint may establish that Broderick treated Plaintiff

outrageously, there is nothing to suggest that Plaintiff was

treated differently from any male student. It is not sufficient

to allege that Plaintiff may have been treated differently from

other female victims of sexual assault; this may plausibly state

an intentional infliction of emotional distress (“IIED”) claim,

but it does not constitute gender-based discrimination.

     Further, the allegations point in an entirely different

direction. It appears that Broderick’s conduct was motivated not

by Plaintiff’s sex, but by Plaintiff’s allegedly coerced sexual

involvement with Broderick’s boyfriend and by a desire to




                             - 16 -
retaliate against Plaintiff for reporting the rape and assault. 6

See, e.g., Sanches v. Carrollton-Farmers Branch Indep. Sch.

Dist., 647 F.3d 156, 165–66 (5th Cir. 2011) (finding that the

alleged harassment was not based on sex and thus not actionable,

because “[t]here is nothing in the record to suggest that [the

harasser] was motivated by anything other than personal

animus”); Seamons v. Snow, 84 F.3d 1226, 1233 (10th Cir. 1996)

(“The fact that the coach, and perhaps others, described these

qualities as they pertain to his situation in terms of the

masculine gender does not convert this into sexual

harassment.”). While sexual harassment or rape constitutes

discrimination based on the victim’s sex, see Franklin, 503 U.S.

at 74–75, this court finds the allegations to establish that

Broderick was more likely motivated by revenge rather than

discriminatory intent and would have likely acted in the same



     6 Title IX includes an implied right of action protecting
those who are retaliated against for reporting sexual
discrimination. Jackson v. Birmingham Bd. of Educ., 544 U.S.
167, 183–84 (2005). However, Plaintiff appears to base her Title
IX claim solely on deliberate indifference. (Am. Compl. (Doc.
20) ¶ 56.) To state a Title IX retaliation claim, Plaintiff
would need to show that Duke is liable for Broderick’s actions
under respondeat superior (including knowledge of all material
facts) and provide dates plausibly suggesting a causal link
between Plaintiff’s sexual assault report and Broderick’s
initial retaliatory acts. See, e.g., Clark Cty. Sch. Dist. v.
Breeden, 532 U.S. 268, 273–74 (2001). In the absence of any
allegation that Duke retaliated against Plaintiff in violation
of Title IX, this court cannot properly evaluate the claim.
                              - 17 -
manner had a male Duke student been assaulted by Bishop and

reported that assault.

     Because this court finds that any harassment by Broderick

was likely driven by personal animus unrelated to Plaintiff’s

sex, this harassment is not cognizable under Title IX. At the

motion to dismiss stage, Plaintiff must plausibly allege “a

causal connection between the [university’s actions] and gender

bias.” Yusuf, 35 F.3d at 715. To determine whether a plaintiff

has met this standard, this court may consider “an ‘obvious

alternative explanation’ that overwhelms any potential inference

of gender bias.” Doe v. Univ. of Colo., 255 F. Supp. 3d 1064,

1079 (D. Colo. 2017) (quoting Iqbal, 556 U.S. at 682); see also

Doe v. Columbia Univ., 831 F.3d 46, 57 (2d Cir. 2016) (finding,

at the 12(b)(6) stage, that alleged pro-victim bias did “not

necessarily relate to bias on account of sex”; nevertheless

holding that other allegations established the plausibility of

sex-based discrimination). Here, this court finds, based on the

allegations, that personal animus unrelated to Plaintiff’s sex

predominately motivated Broderick’s conduct and that this fact

defeats any plausible inference of sexual bias.

     Assuming for argument that Plaintiff has alleged sex-based

harassment by Broderick, Duke’s response must still rise to the

level of deliberate indifference. The Supreme Court has endorsed


                             - 18 -
the same deliberate indifference standard used for § 1983 civil

rights claims in the Title IX context. See Gebser, 524 U.S. at

290. Where a need or deficiency is obvious to officials “and the

inadequacy so likely to result in the violation of

constitutional rights, . . . [those officials] can reasonably be

said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989) (footnote omitted).

Stated differently, deliberate indifference occurs “where the

recipient's response to the harassment or lack thereof is

clearly unreasonable in light of the known circumstances.”

Davis, 526 U.S. at 648.

       To act with deliberate indifference, an authoritative

official must have actual notice of the harassment. Gebser, 524

U.S. at 277. Here, Plaintiff alleges that a colleague of

Broderick “reported Ms. Broderick’s past and planned retaliation

against Plaintiff to . . . managing employees of the

University.” (Am. Compl. (Doc. 20) ¶ 49.) This court finds

Plaintiff has plausibly alleged that Duke officials “with

supervisory power over the offending employee” had notice of

Broderick’s alleged retaliatory conduct. Gebser, 524 U.S. at

280.

       Plaintiff further alleges that Duke officials did nothing

in response to notice of Broderick’s alleged harassment, and


                               - 19 -
further states that Broderick’s colleague informed Plaintiff

that her letter reporting a sexual assault would not be kept

confidential and that Duke was not investigating Plaintiff’s

concerns about Bishop. (Am. Compl. (Doc. 20) ¶¶ 32–33.) The

Supreme Court has held that, when an institution “ma[kes] no

effort whatsoever either to investigate or to put an end to

. . . harassment,” such inaction amounts to deliberate

indifference under Title IX. Davis, 526 U.S. at 654. Plaintiff

has alleged facts sufficient to plausibly show that Duke acted

with deliberate indifference to Broderick’s behavior. 7

     However, because Plaintiff has not plausibly alleged that

she was harassed or discriminated against by Broderick on the

basis of sex, Plaintiff does not state a Title IX claim against

Duke based on Broderick’s alleged conduct. Therefore, Duke’s

motion to dismiss Plaintiff’s Title IX claim will be granted.

III. PENDANT STATE LAW CLAIMS

     As this court has determined that Plaintiff’s federal Title

IX claim against Duke should be dismissed, it must now consider


     7 As explained above, because there is no nexus between
Plaintiff’s alleged rapist and Duke, Duke’s response to the
alleged rape itself will not be analyzed under the deliberate
indifference standard. Title IX imposes no obligation on private
educational institutions to respond in any way to acts of
harassment when the institution neither causes the harassment
nor makes its students vulnerable to the harassment. See Davis,
526 U.S. at 645. Plaintiff has suggested neither as to her
alleged rape by Bishop.
                                - 20 -
whether to evaluate the remaining pendant state law claims, over

which this court has supplemental jurisdiction, or remand these

claims to North Carolina state court. See Carnegie-Mellon Univ.

v. Cohill, 484 U.S. 343, 357 (1988) (stating that courts have

discretion to remand leftover supplemental jurisdiction claims).

In making this determination, this court should consider

“convenience and fairness to the parties, the existence of any

underlying issues of federal policy, comity, and considerations

of judicial economy.” Shanaghan v. Cahill, 58 F.3d 106, 110 (4th

Cir. 1995).

      This court finds it expedient to the swift resolution of

this dispute to consider all claims in a single ruling rather

than remanding certain claims for further proceedings in a

separate court, especially because this court is now familiar

with the factual nexus underlying Plaintiff’s claims. Therefore,

this court will proceed to evaluate Plaintiff’s state law

claims.

IV.   INTERFERENCE WITH CIVIL RIGHTS

      N.C. Gen. Stat. § 99D-1 prohibits a conspiracy among:

      [t]wo or more persons, motivated by race, religion,
      ethnicity or gender . . . to interfere with the
      exercise or enjoyment by any other person or persons
      of a right secured by the Constitutions of the United
      States or North Carolina, or of a right secured by a
      law of the United States or North Carolina that
      enforces, interprets, or impacts on a constitutional
      right.

                              - 21 -
N.C. Gen. Stat. § 99D-1(a)(1).

     To fall within the universe of proscribed acts, the

conspiracy must intend to interfere with either (1) a right

explicitly contained in the U.S. or North Carolina constitution,

or (2) a right under state or federal law “that enforces,

interprets, or impacts on a constitutional right.” N.C. Gen.

Stat. § 99D–1(a)(1).

     Plaintiff alleges, without elaboration, that Defendants

conspired to interfere with her enjoyment of rights “including

but not limited to Title IX.” (Am. Compl. (Doc. 20) ¶ 68.)

Plaintiff further states in her response to Duke’s motion to

dismiss that Title IX enforces, interprets or impacts on “the

constitutional right of equal protection based on gender that is

secured by the Equal Protection Clause of the Fourteenth

Amendments [sic] and the parallel provision of the North

Carolina Constitution.” (Pl.’s Opp’n to Duke’s Mot. to Dismiss

(“Pl.’s Duke Resp.”) (Doc. 37) at 11.) 8 Although Plaintiff has

suggested that other constitutional rights may be implicated

here, Plaintiff ultimately identifies only Title IX and the



     8 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                              - 22 -
Equal Protection Clause, and this court will consider only these

rights as potential bases for Plaintiff’s § 99D-1 claim.

     This court is aware of only one decision that deals

squarely with a similar issue in the context of N.C. Gen. Stat.

§ 99D-1. See Alexander v. Diversified Ace Servs. II, AJV, No.

1:11CV725, 2014 WL 502496, at *11–13 (M.D.N.C. Feb. 7, 2014). In

Alexander, a former judge in this district observed the apparent

lack of case law considering whether a plaintiff must identify a

specific constitutional right and the level of connection to a

constitutional right that brings a conspiracy within the realm

of § 99D-1. Id. at *13 (noting the lack of “any authority in

which a North Carolina court has directly addressed Defendants'

argument that Plaintiff's claim fails because she did not

identify a specific constitutional right protected under the

United States or North Carolina Constitutions”). Ultimately, the

court held that the plaintiff in that case had not shown the

source of a constitutional “right to work and earn a living in

an environment free of sexually abusive and discriminatory

conduct” and had failed to identify any laws interpreting or

enforcing this alleged right. Id. at *12.

     Without explicit guidance from North Carolina courts on how

§ 99D-1 is to be interpreted, this court will apply North

Carolina law and focus on the plain language of the statute. See


                             - 23 -
Erie, 304 U.S. at 78; see also Burgess v. Your House of Raleigh,

Inc., 326 N.C. 205, 209, 388 S.E.2d 134, 136 (1990).

Specifically, this court must “ascertain and declare the

intention of the legislature, and carry such intention into

effect to the fullest degree.” Buck v. U.S. Fidelity & Guar.

Co., 265 N.C. 285, 290, 144 S.E.2d 34, 37 (1965) (quoting 50 Am.

Jur. Statutes § 223) (internal quotation marks omitted).

     This court first notes that it does not consider the Equal

Protection Clause itself to provide a proper basis for

Plaintiff’s § 99D–1 claim. The Equal Protection Clause of the

Fourteenth Amendment creates a private right to be free from

state action that intentionally discriminates based on a suspect

classification. See, e.g., United States v. Virginia, 518 U.S.

515, 536 (1996) (looking to “the actual purpose underlying the

discriminatory classification”) (quoting Miss. Univ. for Women

v. Hogan, 458 U.S. 718, 730 (1982)); McCleskey v. Kemp, 481 U.S.

279, 292 (1987) (“[A] defendant who alleges an equal protection

violation has the burden of proving the existence of purposeful

discrimination.”) (internal quotation marks omitted). Duke is

not a state actor and Plaintiff does not plausibly allege that

Duke intentionally discriminated against Plaintiff on the basis

of sex or any other protected ground.




                             - 24 -
     Regarding Title IX, N.C. Gen. Stat. § 99D–1 requires that

the conspiracy be “motivated by race, religion, ethnicity, or

gender.” See Radcliffe v. Avenel Homeowners Ass’n, ____ N.C.

App. ____, ____, 789 S.E.2d 893, 905 (2016). Title IX further

provides a right only to be free from discrimination “on the

basis of sex.” 20 U.S.C. § 1681. As previously discussed,

Plaintiff has not plausibly alleged that any agreement was

motivated by her gender as opposed to a more obvious motivating

factor; namely, Broderick’s personal animus against Plaintiff.

For that reason, it appears to this court that Plaintiff was not

denied any right under Title IX. However, even assuming

Plaintiff was denied such a right, this court finds that Title

IX does not “impact on” a constitutional right within the

meaning of § 99D–1.

     Because almost any statute can potentially be said to

impact on a constitutional provision in some tangential way,

this court declines to give “impacts on” the broad meaning

Plaintiff suggests. It defies logic to believe that the North

Carolina legislature intended to create such a broad remedy,

especially when many federal and state laws contain their own

individualized enforcement provisions. See, e.g., 42 U.S.C.

§ 2000e-5. It would be odd, to say the least, if the North

Carolina legislature intended to permit plaintiffs to bypass


                             - 25 -
federal statutory procedures and sue directly under N.C. Gen.

Stat. § 99D-1 merely because Title IX arguably “impacts on” the

constitutional guarantee of equal protection.

     This court believes that the most natural reading of N.C.

Gen. Stat. § 99D-1 is that the statute is intended to cover

explicit constitutional guarantees and statutes that, by their

language, enforce or interpret such guarantees. The crucial

question for Plaintiff’s § 99D-1 claim is whether Title IX

enforces substantive rights granted by the Equal Protection

Clause or is merely related to the Equal Protection Clause. This

question, in turn, can only be answered by determining the

constitutional provision under which Congress passed Title IX;

that is, whether Congress passed Title IX pursuant to § 5 of the

Fourteenth Amendment to define and enforce substantive rights

granted by the Equal Protection Clause, or pursuant to the

Article I, Section 8 Spending Clause to address discrimination

by private institutions that receive federal funding.




                             - 26 -
     Courts have approached this question differently, 9 finding

alternatively that Title IX has its origins in the Spending

Clause or that Title IX guarantees substantive rights found in

the Equal Protection Clause. See generally, David S. Cohen,

Title IX: Beyond Equal Protection, 28 Harv. J. L. & Gender 217,

234 (2005). In Gebser, the Supreme Court stated that Congress

decided to “attach[] conditions to the award of federal funds

under its spending power” in passing Title IX. 524 U.S. at 287.

Lower courts generally follow this position, finding that

“Congress enacted Title IX pursuant to its powers under the

Spending Clause . . . [,] [e]ven if there is some ambiguity

injected into the inquiry by the fact that Title IX addresses

subject matter covered by the Fourteenth Amendment.” Litman v.

George Mason Univ., 5 F. Supp. 2d 366, 373 (E.D. Va. 1998). This




     9 These decisions arise mainly in the sovereign immunity
context, where the origin of the statute becomes relevant to
determine whether Congress has abrogated Eleventh Amendment
state sovereign immunity. Congress can do this either by acting
within its Equal Protection power or by forcing states to waive
immunity to receive funds. However, the relevant inquiry under
the Equal Protection Clause is only whether Congress could have
passed the statute in question under this provision, as
authority alone is sufficient to abrogate immunity. See, e.g.,
Franks v. Ky. Sch. for the Deaf, 142 F.3d 360, 363 (6th Cir.
1998). Many of these courts do not consider whether Congress in
fact acted pursuant to the Equal Protection Clause or the
Spending Clause, which is the critical question here to
determine whether Title IX interprets or enforces pre-existing
constitutional rights in order to interpret North Carolina law.
                              - 27 -
court agrees 10 with the Litman court and finds that Title IX was

enacted pursuant to powers under the Spending Clause to reach a

self-selecting group of private educational programs or

activities that choose to receive federal funding.

     As the Litman court notes, Title IX differs from the Equal

Protection Clause in that “Title IX is voluntary in nature [and

a] state agency can discriminate if it chooses to forego federal

funds.” Id. at 373. Further, “Congress' power under § 5 of the

Fourteenth Amendment is limited to enforcing the substantive

guarantees of the Fourteenth Amendment [and it] is well settled

law that the Equal Protection Clause only protects against

action by state-sponsored entities.” Id.; see also City of


     10While the Litman court asserts that “the substantive
provisions of Title IX reach beyond the Fourteenth Amendment's
prohibitions against gender discrimination” by prohibiting
disparate-impact discrimination, 5 F. Supp. 2d at 373–74, this
court does not reach the same conclusion. The Equal Protection
Clause itself protects only against state action motivated by a
discriminatory purpose (which may be inferred from effect
alone). See, e.g., McCleskey, 481 U.S. at 297–98. Although there
appears to be some debate regarding the exact scope of Title IX,
the Supreme Court has held that the analogous Title VI creates
no private right to recover based on disparate impact, see
Alexander v. Sandoval, 532 U.S. 275, 283–84, 293 (2001), and
that Title IX bans “intentional discrimination on the basis of
sex.” Jackson, 544 U.S. at 173. Lower courts have generally
interpreted these holdings to mean that “a Title IX claim may
not be premised on the ‘disparate impact’ a policy has with
respect to a protected group.” Doe v. Brown Univ., 166 F. Supp.
3d 177, 184 (D.R.I. 2016). Nevertheless, this court finds that
the application of anti-discrimination laws to a self-selecting
group of private institutions is strong proof that Title IX is a
Spending Clause statute.
                              - 28 -
Boerne v. Flores, 521 U.S. 507, 519 (1997) (finding that the

enforcement power granted by § 5 of the Fourteenth Amendment is

limited to enforcing substantive provisions of that amendment

against state actors; noting that “Congress does not enforce a

constitutional right by changing what the right is”). Therefore,

Congress could not have constitutionally passed a law that

applies to private entities, such as Title IX, pursuant to § 5

of the Fourteenth Amendment. This court is convinced that, while

Title IX certainly deals with similar subject matter as the

Equal Protection Clause, it does not substantively alter or

impact on the rights granted by this clause and is thus

primarily a Spending Clause statute designed to reach a self-

selecting universe of educational programs or activities that

receive federal funding.

     Plaintiff must identify either a specific constitutional

right that is interfered with by the alleged conspiracy or

identify a federal or state law whose primary purpose is to

interpret or enforce substantive rights granted by the

constitution. Here, Plaintiff identifies only Title IX and its

relationship to the Equal Protection Clause. Because Title IX is

a voluntary legal regime that applies to private educational

programs and activities, Title IX does not enforce or interpret

the Equal Protection Clause. Plaintiff fails to show that Title


                             - 29 -
IX “enforces, interprets, or impacts on a constitutional right”

and fails to show that Defendants have interfered with any right

granted by either Title IX or the Equal Protection Clause.

Therefore, Plaintiff fails to state a claim under N.C. Gen.

Stat. § 99D-1 and Defendants’ motions to dismiss this claim will

be granted.

V.   BREACH OF CONTRACT

     Plaintiff argues that, by failing to provide counseling and

other services in the aftermath of Plaintiff’s alleged rape,

Duke breached both express promises contained in its educational

contract with Plaintiff and the implied covenant of good faith

and fair dealing.

     Under North Carolina law, “[t]he elements of a claim for

breach of contract are (1) existence of a valid contract and (2)

breach of the terms of that contract.” Poor v. Hill, 138 N.C.

App. 19, 26, 530 S.E.2d 838, 843 (2000). “A valid contract

exists when there is an agreement based on a meeting of the

minds and sufficient consideration.” Elina Adoption Servs., Inc.

v. Carolina Adoption Servs., Inc., No. 1:07CV169, 2008 WL

4005738, at *3 (M.D.N.C. Aug. 25, 2008). “If any portion of the

proposed terms is not settled, or no mode agreed on by which

they may be settled, there is no agreement.” Croom v. Goldsboro

Lumber Co., 182 N.C. 217, 217, 108 S.E. 735, 737 (1921). North


                             - 30 -
Carolina courts have consistently held that “a contract must be

sufficiently definite in order that a court may enforce it.”

Brooks v. Hackney, 329 N.C. 166, 170, 404 S.E.2d 854, 857

(1991).

     Unilateral manuals and policy handbooks produced by an

employer or university are not independent contracts and do not

become a part of any contract unless expressly included. See,

e.g., Giuliani v. Duke Univ., No. 1:08CV502, 2010 WL 1292321, at

*7–8 (M.D.N.C. Mar. 30, 2010); Black v. W. Carolina Univ., 109

N.C. App. 209, 213, 426 S.E.2d 733, 736 (1993); Walker v.

Westinghouse Elec. Corp., 77 N.C. App. 253, 259–60, 335 S.E.2d

79, 83–84 (1985) (“[T]he law of North Carolina is clear that

unilaterally promulgated employment manuals or policies do not

become part of the employment contract unless expressly included

in it.”); see also Montessori Children’s House of Durham v.

Blizzard, 244 N.C. App. 633, 640–41, 781 S.E.2d 511, 517 (2016)

(rejecting a breach of contract claim based on “statements

contained on a private school's webpage or in its advertisements

that are not expressly incorporated by reference into a contract

for admission”).

     In Ryan v. University of North Carolina Hospitals, 128 N.C.

App. 300, 494 S.E.2d 789 (1998), a medical resident at the

University of North Carolina hospital system brought a breach of


                             - 31 -
contract action against the university for allegedly failing to

fulfill promises made in the residency contract, including a

promise that the plaintiff would be permitted a one-month

rotation in the gynecology department. 128 N.C. App. at 301–03,

494 S.E.2d at 790–91. The North Carolina Court of Appeals

refused to conduct a general “inquiry into the nuances of

educational processes and theories,” but found that the

plaintiff had stated a claim for the breach of any specific

covenants in the contract (namely, the gynecology rotation

provision). Id. at 302, 494 S.E.2d at 791 (quoting Ross v.

Creighton Univ., 957 F.2d 410, 417 (7th Cir. 1992)). The court

cited approvingly to Ross, where the Seventh Circuit held that a

student plaintiff “must do more than simply allege that the

education was not good enough” and “must point to an

identifiable contractual promise that the defendant failed to

honor.” 957 F.2d at 416–17; see also id. (finding that the

plaintiff had stated a breach of contract claim by alleging the

university breached specific promises to provide a tutor).

     Every valid contract contains an implied covenant of good

faith and fear dealing, pursuant to which the parties “promise

not to do anything to the prejudice of the other inconsistent

with their contractual relation.” Tillis v. Calvine Cotton

Mills, Inc., 251 N.C. 359, 363, 111 S.E.2d 606, 610 (1959); see


                             - 32 -
also Bicycle Transit Auth., Inc. v. Bell, 314 N.C. 219, 228, 333

S.E.2d 299, 305 (1985).

     Here, Plaintiff fails to specify the source of the

contractual promises allegedly breached by Duke. Plaintiff

alleges that Duke promises to provide “an array of gender

violence intervention and counselling services for any student

that is subjected to sexual violence.” (Am. Compl. (Doc. 20)

¶ 73.) Plaintiff argues in her response brief that Duke’s motion

to dismiss this claim should be denied because she “has pointed

to two specific, identifiable contractual promises that Duke

failed to honor”; presumably, the promise to provide

“educational and related services” requested by Plaintiff and

the covenant of good faith and fair dealing. (Pl.’s Duke Resp.

(Doc. 37) at 13.) However, Plaintiff has not produced a copy of

any alleged educational contract, or any other document signed

by the parties, in which Duke agrees to provide these services.

Crucially, Plaintiff fails to sufficiently allege that the

promise to provide counselling services formed part of the

tuition contract itself, rather than a unilateral promise by

Duke through some other medium. See Boyce v. McMahan, 285 N.C.

730, 734, 208 S.E.2d 692, 695 (1974) (stating that “a contract,

or offer to contract, leaving material portions open for future

agreement is nugatory and void for indefiniteness”).


                             - 33 -
     Plaintiff’s failure to produce a copy of the actual

contract between the parties and point to a specific commitment

is fatal to her breach of contract claim. This court will not

infer a specific contractual covenant without more, even at the

motion to dismiss stage. To do so would be to sanction broad

judicial “inquiry into the nuances of educational processes and

theories.” Ryan, 128 N.C. App. at 302, 494 S.E.2d at 791. The

North Carolina courts have expressly limited application of the

Ryan holding to cases where there is an explicit, identifiable

contractual promise. See Blizzard, 244 N.C. App. at 641–42, 781

S.E.2d at 517. Plaintiff has identified no specific promise

related to counselling or any other gender violence support

services. Therefore, this court finds that Plaintiff has failed

to allege the existence of a valid contract containing this

covenant. Plaintiff’s claim for breach of the implied covenant

of good faith and fair dealing must also fail, because this

covenant is implied only where a valid contract exists. 11 Duke’s




     11To state a claim for breach of the covenant of good faith
and fair dealing, Plaintiff must plausibly allege that
Defendants’ conduct injured her right to receive benefits of an
existing contractual arrangement. See Heron Bay Acquisition, LLC
v. United Metal Finishing, Inc., 245 N.C. App. 378, 385–86, 781
S.E.2d 889, 894–95 (2016). For Plaintiff to prove she was denied
such a benefit, she would still need to produce a contract and
that contract would need to contain a provision relating to
psychological or counselling services.
                              - 34 -
motion to dismiss Plaintiff’s breach of contract claim will be

granted.

VI.   UNFAIR AND DECEPTIVE TRADE PRACTICES (UDTP)

      To state a claim for unfair and deceptive trade practices

under N.C. Gen. Stat. § 75–1, “a plaintiff must show (1) an

unfair or deceptive act or practice . . . (2) in or affecting

commerce, (3) which proximately caused actual injury to the

plaintiff.” Spartan Leasing Inc. v. Pollard, 101 N.C. App. 450,

460, 400 S.E.2d 476, 482 (1991); see also Bumpers v. Cmty. Bank

of N. Va., 367 N.C. 81, 102–03, 747 S.E.2d 220, 235 (2013)

(stating that actual reliance on the unfair practice to make a

purchase is not necessary). While a plaintiff is not required to

prove fraud, bad faith, or actual deception, she must show that

the practice “has the capacity or tendency to deceive the

average consumer.” Pollard, 101 N.C. App. at 461, 400 S.E.2d at

482; see also Chastain v. Wall, 78 N.C. App. 350, 356, 337

S.E.2d 150, 153–54 (1985) (“Even a truthful statement can be

deceptive, if it has the capacity or tendency to deceive.”);

Overstreet v. Brookland, Inc., 52 N.C. App. 444, 452–53, 279

S.E.2d 1, 7 (1981).

      “Whether a trade practice is unfair or deceptive usually

depends upon the facts of each case and the impact the practice

has in the marketplace.” Marshall v. Miller, 302 N.C. 539, 548,


                              - 35 -
276 S.E.2d 397, 403 (1981). “Simple breach of contract or

failure to pay a debt” are not considered deceptive trade

practices within the scope of the statute, unless accompanied by

“some type of egregious or aggravating circumstances.” Norman

Owen Trucking, Inc. v. Morkoski, 131 N.C. App. 168, 177, 506

S.E.2d 267, 273 (1998). “A practice is unfair when it offends

established public policy as well as when the practice is

immoral, unethical, oppressive, unscrupulous, or substantially

injurious to consumers.” Marshall, 302 N.C. at 548, 276 S.E.2d

at 403.

     To be cognizable, an unfair practice must affect commerce.

N.C Gen. Stat. § 75–1.1 states that “commerce includes all

business activities, however denominated, but does not include

professional services rendered by a member of a learned

profession.” The North Carolina Supreme Court has held that

§ 75–1 is intended to “regulate two types of interactions in the

business setting: (1) interactions between businesses, and (2)

interactions between businesses and consumers,” but not “a

business's internal operations.” White v. Thompson, 364 N.C. 47,

53, 691 S.E.2d 676, 679–80 (2010). Specifically, § 75-1 does not

apply to employer-employee relations or to securities

transactions because these activities are governed by separate




                             - 36 -
regulatory schemes. HAJMM Co. v. House of Raeford Farms, Inc.,

328 N.C. 578, 593–94, 403 S.E.2d 483, 492–93 (1991).

     A.   UDTP Claim against Duke

     Here, Plaintiff alleges that Duke engaged in unfair and

deceptive trade practices by publicizing counselling services

for victims of sexual violence and then denying Plaintiff access

to these services after Plaintiff’s alleged rape.

     Duke argues that Plaintiff’s claims are outside the scope

of the statute because they relate only to the university’s

internal operations and do not affect commerce. (Def. Duke’s

Mem. (Doc. 30) at 25.) This court does not find the cases cited

by Duke to be entirely persuasive. These cases deal either with

employer-employee relationships, see Durling v. King, 146 N.C.

App. 483, 554 S.E.2d 1 (2001), or with alleged unfair practices

by educational institutions that are fundamentally different

from the provision of counselling services, see Johnson v.

Schmitz, 119 F. Supp. 2d 90, 103 (D. Conn. 2000) (stating that

plaintiff brought a UDTP claim against other university

professors who allegedly misappropriated his ideas); Trustees of

Bos. Univ. v. ASM Commc’ns, Inc., 33 F. Supp. 2d 66, 77 (D.

Mass. 1998) (evaluating a claim related to a university’s

investigative purchase of term papers from online “paper

mills”). Here, Plaintiff appears to allege that Duke deceptively


                             - 37 -
advertised or promised counselling and other sexual violence

support services, which are wholly within the university’s core

mission of educating students and do not involve commercial or

competitive aspects.

     Because North Carolina does not recognize a claim for

educational malpractice, see, e.g., Ryan, 128 N.C. App. at 300,

494 S.E.2d at 790, this court must first determine whether

Plaintiff’s § 75–1 claim is in fact a malpractice claim

disguised as a UDTP claim. See Arnold v. Univ. of N.C. at Chapel

Hill, No. COA16-573, 2017 WL 1382212, at *3 (N.C. Ct. App. 2017)

(finding that a UDTP claim alleging that the university misled

applicants about the quality of education they would receive was

“an attempt to reframe what are actually educational malpractice

claims”). North Carolina expressly rejects educational

malpractice and open-ended inquiries into the sufficiency of the

educational process. See Supplee v. Miller-Motte Bus. Coll.,

Inc., 239 N.C. App. 208, 218–19, 768 S.E.2d 582, 591–92 (2015)

(discussing the holdings in Ryan and Ross). Counselling services

are integrally related to the educational process and to student

wellbeing, and this court ultimately finds that Plaintiffs § 75–

1 claim merely reframes her breach of educational contract




                             - 38 -
claim. 12 See, e.g., Roe v. Saint Louis Univ., No. 4:08CV1474 HEA,

2012 WL 6757558, at *10–11 (E.D. Mo. Dec. 31, 2012) (rejecting a

UDTP claim under Missouri law because examining the quality of

medical care plaintiff received from the university “would

require the Court to inquire into the nuances of educational

processes and theories”). Therefore, this claim is barred by the

educational malpractice doctrine and Duke’s motion to dismiss

this claim will be denied.

     Even assuming for argument that Plaintiff is alleging

unfair and deceptive trade practices and not merely repackaging

her breach of contract claim, these allegations are not within

the scope of § 75–1. The question of whether the interaction

between a university and its students is similar enough to the

business-consumer relationship envisioned by the North Carolina

state legislature, see White, 364 N.C. at 51–52, 691 S.E.2d at

679, to bring it within § 75-1 is best addressed by analogy to

the market-participant doctrine. When a state acts as a market

participant rather than a governing sovereign by, for example,


     12This conclusion is bolstered by the fact that Plaintiff
points to no marketing materials or statements that explicitly
promise certain counselling services to Duke students, merely
reincorporating her earlier allegations. (See Am. Compl. (Doc.
20) ¶¶ 81–83.) Absent such evidence, permitting Plaintiff’s
§ 75–1 claim to go forward would sanction exactly the type of
inquiry into educational sufficiency that North Carolina courts
have consistently refused to undertake. E.g., Ryan, 128 N.C.
App. at 302, 494 S.E.2d at 791.
                              - 39 -
selling products itself rather than subsidizing private

companies, it is not subject to the restrictions of the dormant

commerce clause. See, e.g., Reeves, Inc. v. Stake, 447 U.S. 429,

436–38 (1980) (“There is no indication of a constitutional plan

to limit the ability of the States themselves to operate freely

in the free market.”). Universities perform purely commercial

functions; for example, they negotiate with suppliers for items

such as textbooks, construction services, and classroom

equipment and sell university apparel to the public. When

universities educate students, they perform a fundamentally

different role. Although this relationship is also governed by

contract, it is not purely commercial in nature. It follows that

a university is not subject to the same restrictions regarding

deceptive trade practices when it is within the bounds of this

central educational mission as when it sells T-shirts.

     Here, Plaintiff has presented no evidence that the

deceptive or unfair practices she alleges were related to any

commercial activity performed by Duke outside of its educational

mission. Rather, Plaintiff merely argues that the relationship

between a university and its students is sufficiently

“commercial” in nature to bring it within the statute. (See

Pl.’s Duke Resp. (Doc. 37) at 15 (“Duke’s provision of an array

of services to its students (for a substantial fee) and others


                             - 40 -
is a primary ‘business activity’ of Duke University”).) Where

the only relationship at issue is the university-student

relationship, and there is no “practice that was deceptive to

the general public,” there can be no consumer-oriented deception

of the type that § 75–1 is intended to prevent. See Prasad v.

Cornell Univ., Civil Action No. 5:15-cv-322, 2016 WL 3212079, at

*21–22 (N.D.N.Y. Feb. 24, 2016). Therefore, Plaintiff fails to

state a claim under N.C. Gen. Stat. § 75–1 against Duke, and

Duke’s motion to dismiss that claim will be granted.

     B.   UDTP Claim against Broderick

     N.C. Gen. Stat. § 75–1 expressly excludes from its scope

“professional services rendered by a member of a learned

profession.” N.C. Gen. Stat. § 75–1.1(b). Broderick argues, in

support of her motion to dismiss, that she “is excluded from the

purview of the Act because she is a medical professional” and

thus provides services that are outside of ordinary commerce.

(Doc. 27 at 11.) North Carolina courts agree “that unfair and

deceptive acts committed by medical professionals are not

included within the prohibition of N.C.G.S. § 75-1.1(a).” Gaunt

v. Pittaway, 139 N.C. App. 778, 783–84, 534 S.E.2d 660, 664

(2000). Plaintiff responds, in summary, that the Complaint does

not identify Broderick as a counselor or medical professional,

that counselors do not fall within the statutory exclusion, and


                             - 41 -
that the allegations are not based on Broderick’s conduct as a

counselor because Broderick in fact refused to render any

counselling services to Plaintiff. (Pl.’s Opp’n to Broderick’s

Mot. to Dismiss (“Pl.’s Broderick Resp.”) (Doc. 39) at 10–11.)

     North Carolina courts have drawn a clear line between (1)

professional services rendered in connection with medical advice

or an opinion about proper medical care, and (2) representations

made by a hospital or doctor during business negotiations.

Compare Gaunt, 139 N.C. App. at 779–80, 784, 534 S.E.2d at 661,

664 (finding that a doctor’s opinion about another doctor’s

medical practice that was published in a newspaper was exempt

from § 75–1), and Shelton v. Duke Univ. Health Sys., Inc., 179

N.C. App. 120, 121, 633 S.E.2d 113, 114 (2006) (finding that a

hospital’s provision of allegedly misleading billing information

was exempt), with Hamlet H.M.A., LLC v. Hernandez, ____ N.C.

App. ____, ____, 821 S.E.2d 600, 606–08 (2018) (“Defendant

alleged that the hospital made false representations to induce

him to enter into a contract; the fact that he is a physician

does not change the nature of the negotiation of a business

contract.”). Statements about medicine, treatment or billing are

protected by the “learned profession” exclusion to § 75–1, while

statements made by doctors outside of those categories (such as

during business negotiations) are not.


                             - 42 -
     Here, Plaintiff has not alleged that Broderick made

statements or engaged in conduct that was related in any way to

her professional occupation. Because Broderick allegedly failed

to provide counselling services to Plaintiff, it naturally

follows that Broderick is not protected by the “learned

profession” exclusion notwithstanding that she may in fact be a

learned professional.

     However, Plaintiff still confronts the insurmountable

obstacle of showing that Broderick’s conduct was “in or

affecting commerce,” as required by the statute. Plaintiff’s

§ 75–1 claim against Broderick is on an even more tenuous

foundation than Plaintiff’s claim against Duke, because there

was simply no direct commercial relationship between Plaintiff

and Broderick. While Plaintiff was in a contractual relationship

with Duke, she was certainly not in a direct contractual

relationship with Broderick and there is nothing to suggest that

Plaintiff’s relationship with Broderick was analogous to that of

a buyer and seller. See Prince v. Wright, 141 N.C. App. 262,

268–69, 541 S.E.2d 191, 197 (2000) (“[T]he fundamental purpose

of G.S. § 75–1.1 is to protect the consuming public.”) (internal

quotation marks omitted). Plaintiff was certainly not in the

consumer-like position of deciding among multiple counselling




                             - 43 -
service providers, as Duke apparently had only one gender

violence coordinator. 13

     Plaintiff argues that “Ms. Broderick was employed by Duke

to coordinate the delivery of its gender violence intervention

services” and that the relationship was “essentially contractual

in nature.” (Pl.’s Broderick Resp. (Doc. 39) at 12.) But this

argument is merely an effort to re-package the allegations

against Duke as a separate claim against Broderick. If Plaintiff

has a § 75–1 claim against any Defendant, it is certainly the

defendant with which she was in a direct contractual

relationship (and not an employee of that entity). Plaintiff

fails to plausibly allege that Broderick’s conduct affected

commerce within the meaning of § 75-1; for that reason,

Plaintiff fails to state a claim against Broderick for unfair

and deceptive trade practices. Broderick’s motion to dismiss

Plaintiff’s § 75–1 claim will be granted.

VII. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

     “The essential elements of an action for intentional

infliction of emotional distress are 1) extreme and outrageous

conduct by the defendant 2) which is intended to and does in



     13This appears to be a reasonable conclusion based on the
fact that Duke referred Plaintiff outside of the university
rather than reassigning Plaintiff to a different coordinator.
(Am. Compl. (Doc. 20) ¶ 24.)
                             - 44 -
fact cause 3) severe emotional distress.” Waddle, 331 N.C. at

82, 414 S.E.2d at 27 (internal quotation marks omitted). North

Carolina uses the same standard for “severe emotional distress”

in IIED cases as in negligent infliction of emotional distress

(“NIED”) claims. Id. at 83, 414 S.E.2d at 27. Namely, “‘severe

emotional distress’ means any emotional or mental disorder, such

as, for example, neurosis, psychosis, chronic depression,

phobia, or any other type of severe and disabling emotional or

mental condition which may be generally recognized and diagnosed

by professionals trained to do so.” Johnson v. Ruark Obstetrics

& Gynecology Assocs., 327 N.C. 283, 304, 395 S.E.2d 85, 97

(1990).

     Conduct is extreme and outrageous only when it is “so

outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.”

Briggs v. Rosenthal, 73 N.C. App. 672, 677, 327 S.E.2d 308, 311

(1985) (citing Restatement (Second) of Torts § 46 cmt. d). The

law does not provide a remedy for “rough language, [or for]

occasional acts that are definitely inconsiderate or unkind.”

Hogan v. Forsyth Country Club. Co., 79 N.C. App. 483, 493, 340

S.E.2d 116, 123 (1986); see also Guthrie v. Conroy, 152 N.C.

App. 15, 23–24, 567 S.E.2d 403, 410 (2002) (rejecting an IIED


                             - 45 -
claim for alleged sexual touching and crude sexual remarks;

stating that “defendant Conroy's alleged behavior, while

annoyingly juvenile, obnoxious, and offensive, does not rise to

the level of outrageous and extreme”).

     Under certain circumstances, North Carolina courts have

held that sexual assault or crude sexual comments and physical

touching over a lengthy period of time constitutes extreme and

outrageous conduct. See Watson v. Dixon, 130 N.C. App. 47, 48-

49, 53, 502 S.E.2d 15, 17–18, 20 (1998) (upholding a verdict for

the plaintiff and finding that the harassment by defendant —

including groping, obscene comments, threatening behavior, and

prank calls — was supported by the evidence and sufficiently

extreme and outrageous); Hogan, 79 N.C. App. at 490–91, 340

S.E.2d at 121 (reversing grant of summary judgment for the

defendant, where the plaintiff alleged that the defendant

supervisor made sexual advances, groped her, and threatened her

with a knife); but see Wilson v. Bellamy, 105 N.C. App. 446,

468, 414 S.E.2d 347, 359 (1992) (rejecting the plaintiff’s IIED

claim where the defendant allegedly kissed and groped the

plaintiff at a public event while she was drunk and unconscious;

stating that “we are unwilling to hold on this record that a

sexual battery, standing alone, constitutes the required extreme

and outrageous conduct”).


                             - 46 -
     Outside of sexual misconduct, harassment generally rises to

the level of “extreme and outrageous” when it involves multiple

serious threats and instances of harassment over a years-long

period. See, e.g., Radcliffe, 789 S.E.2d at 909 (“[T]he

individual Defendants perpetuated a prolonged multi-year

campaign of harassment, threats, and abuse that grossly exceeded

the bounds of propriety.”); Wilson v. Pearce, 105 N.C. App. 107,

115–16, 412 S.E.2d 148, 152 (1992) (upholding an IIED verdict

where the defendants “cursed and threatened plaintiffs, reported

them [for false legal violations] . . . threw items into

plaintiffs' yard, made obscene gestures to plaintiffs and their

children and generally disturbed their peace” over an almost

ten-year period).

     Under North Carolina law, severe emotional distress occurs

“only where the distress inflicted is so severe that no

reasonable man could be expected to endure it.” Waddle, 331 N.C.

at 84, 414 S.E.2d at 27–28 (emphasis omitted). “Proof of severe

emotional distress does not necessarily require medical evidence

or testimony.” Pacheco v. Rogers and Breece, Inc., 157 N.C. App.

445, 450, 579 S.E.2d 505, 508 (2003). However, the plaintiff

must allege a medical condition recognized by North Carolina

law, see Ruark Obstetrics, 327 N.C. at 304, 395 S.E.2d at 97,

and, ultimately, must provide some verification that he or she


                             - 47 -
actually suffers from such a condition as a result of the

defendant’s conduct. See Coffman v. Roberson, 153 N.C. App. 618,

627–28, 571 S.E.2d 255, 261 (2001).

     A.   IIED Claim Against Bishop

     Plaintiff alleges that Bishop raped and sexually assaulted

her. (Am. Compl. (Doc. 20) ¶ 12.) Plaintiff further alleges

that, upon confronting Bishop after the rape, Bishop “went into

a rage” and threatened Plaintiff, stating that his girlfriend

(Broderick) would block any effort by Plaintiff to report the

rape within Duke and “would take steps to destroy Plaintiff’s

personal and professional reputation and credibility.” (Id.

¶¶ 15–16.) Plaintiff states that Bishop continued to harass her,

(id. ¶ 18), that Bishop was involved in making false stalking

claims against Plaintiff in retaliation for her decision to

report the rape, (id. ¶ 43), and that Bishop enlisted a Duke

police officer to make false statements against Plaintiff in a

legal proceeding. (Id. ¶¶ 36–40.) In addition, Plaintiff states

that Bishop induced another Duke student to lodge a baseless

complaint against Plaintiff. (Id. ¶ 41.)

     This court finds the alleged conduct by Bishop to be

“extreme and outrageous” and “utterly intolerable in a civilized

community.” North Carolina courts have consistently held that a

pattern of sexually inappropriate workplace behavior may


                             - 48 -
constitute extreme and outrageous conduct. See, e.g., Watson,

130 N.C. App. at 49–50, 502 S.E.2d at 17–18. The alleged actions

by Bishop (while admittedly outside of the employment context)

go far beyond lewd jokes or groping and are also more serious

that the conduct at issue in Bellamy. In Bellamy, the North

Carolina Court of Appeals found no basis for an IIED claim in

the defendant’s kissing and fondling of a drunk and

incapacitated woman, noting that “sexual battery” alone did not

support a claim for IIED. Bellamy, 105 N.C. App. at 468, 414

S.E.2d at 359. Plaintiff’s allegations that Bishop raped her,

threatened her, and then helped to orchestrate a far-reaching

campaign to impugn her reputation, on the other hand, are wholly

within the realm of “extreme and outrageous conduct.”

     As Bishop does not appear to dispute the causation element,

this court finds no need to conduct a detailed examination into

whether a rape and subsequent harassment campaign can plausibly

create severe emotional distress.

     Plaintiff has further alleged that, due to Bishop’s

actions, she “has suffered severe and disabling emotional

conditions that are recognized and diagnosable by professionals

. . . including but not limited to adjustment disorder, stress

related peripheral nervous dysfunction, autoimmune flares, [and]

suicidal ideation.” (Am. Compl. (Doc. 20) ¶ 91.) Plaintiff is


                             - 49 -
not required at this stage to provide medical verification of

these conditions. 14 Cf. Pacheco, 157 N.C. App. at 449–50, 579

S.E.2d at 508–09 (stating that “real evidence” of severe

emotional distress is required at the summary judgment stage).

Rather, it is sufficient that Plaintiff alleges she suffers from

such conditions because of Bishop’s actions. Plaintiff alleges

she has in fact received, and continues to receive, treatment

for the conditions listed in the Complaint. (Am. Compl. (Doc.

20) ¶ 91.) Therefore, this court finds that Plaintiff has

plausibly alleged severe emotional distress under North Carolina

law. 15 Plaintiff has stated a claim for IIED against Bishop and

Bishop’s motion to dismiss this claim will be denied.

     B.   IIED Claim against Broderick

     Plaintiff alleges that Broderick: (1) made false complaints

to the Duke University Police Department accusing Plaintiff of


     14Bishop argues that Plaintiff has failed to sufficiently
plead this element but cites to a case that stands merely for
the proposition that alleging “severe emotional distress” with
no elaboration is conclusory. See Horne v. Cumberland Cty. Hosp.
Sys., Inc., 228 N.C. App. 142, 149, 746 S.E.2d 13, 20 (2013).
Plaintiff goes further by identifying specific mental disorders.
Bishop also inexplicably asserts that the Complaint is “devoid
of any allegations that Plaintiff has received any type of
treatment or counseling,” (Doc. 32 at 10), when the Complaint
does make exactly such an allegation, (see Am. Compl. (Doc. 20)
¶ 91.)
     15This inquiry is the same for each Defendant, and this
court will not re-examine the sufficiency of Plaintiff’s
emotional distress allegations in the remainder of this section.
                              - 50 -
stalking Broderick, (2) disclosed sensitive information from

Plaintiff’s university records and Plaintiff’s letter seeking

help in the aftermath of an alleged rape, and (3) collected

information regarding Plaintiff and disseminated that

information with the intent of destroying Plaintiff’s reputation

both within Duke and in the medical community at large. (Am.

Compl. (Doc. 20) ¶¶ 16, 26, 32, 43, 47–48.)

     This court finds the allegations against Broderick are

exacerbated by the fact that Broderick was supposed to provide

Plaintiff with counselling and other sensitive medical and

social services in her role as Duke’s Gender Violence

Coordinator. North Carolina courts have used “an unfair power

relationship between defendant and plaintiff” as a factor in

evaluating IIED claims. Guthrie, 152 N.C. App. at 23, 567 S.E.2d

at 409. Here, this court finds that Plaintiff was especially

vulnerable following the alleged assault and that Broderick

allegedly abused her position of power within the university to

take advantage of this vulnerability. See, e.g., DeBacker v.

City of Moline, 78 F. Supp. 3d 916, 930 (C.D. Ill. 2015)

(applying Illinois law, finding that the defendant’s awareness

of plaintiff’s “mental distress” made the alleged conduct more

serious and extreme).




                             - 51 -
     This court ultimately finds that the alleged acts by

Broderick are, individually, insufficient to constitute extreme

and outrageous conduct; however, when taken together, these

actions could plausibly rise to such a level. Making false

statements to or lodging false complaints with police or law

enforcement is ordinarily not extreme or beyond “all bounds of

decency tolerated by society.” 16 See Chidnese v. Chidnese, 210

N.C. App. 299, 317, 708 S.E.2d 725, 738–39 (2011) (collecting

cases). Campaigns of harassment and intimidation that stretch

over a period of years can be sufficient to state a claim, e.g.,

Pearce, 105 N.C. App. at 115–17, 412 S.E.2d at 152–53, but

normally involve direct personal threats made to the plaintiff

by the defendant. See, e.g., Radcliffe, 789 S.E.2d at 908–09

(stating that the defendants continuously shouted threats and

insults, broke into the plaintiff’s home, and physically beat

the plaintiff). And the intentional disclosure of confidential

information, standing alone, has been found to fall short of the

extreme conduct required for IIED. See DeBacker, 78 F. Supp. 3d

at 929 (stating that the city’s disclosure of a police officer’s

“confidential mental health information” to the media did not

make the city liable for IIED).


     16Such conduct may, however, give rise to a malicious
prosecution claim, which Plaintiff has not alleged. Chidnese,
210 N.C. App. at 317, 708 S.E.2d at 738.
                              - 52 -
     Here, however, the sum of Broderick’s conduct potentially

rises to a level beyond “all bounds of decency tolerated by

society.” This court is especially disturbed by the alleged use

of confidential university records to impugn Plaintiff and the

disclosure of Plaintiff’s purportedly confidential sexual

assault report, especially the disclosure of this information to

the individual whom Broderick knew to be the alleged perpetrator

of the assault on Plaintiff. (See Am. Compl. (Doc. 20) ¶ 16.)

     Plaintiff additionally alleges that Broderick engaged in a

campaign to impugn her reputation. (See id. ¶¶ 47–48.) Plaintiff

does not allege that Broderick ever threatened her personally;

in fact, it does not appear from the Complaint that the two ever

met in person. However, Plaintiff’s allegations are sufficient

to plausibly suggest that Broderick engaged in extreme and

outrageous conduct within the meaning of the law and warrant

further discovery regarding Broderick’s actions. For that

reason, Broderick’s motion to dismiss Plaintiff’s IIED claim

will be denied.

     C.   IIED Claim against Duke

     Because Plaintiff does not allege that Duke itself, through

any senior officials or administrators, engaged in extreme and

outrageous conduct, Plaintiff’s IIED claim against Duke is based

solely on the alleged actions of the university’s employee and


                             - 53 -
agent, Broderick. 17 For Duke to be liable based on the actions of

its agent, the agent herself must be liable for the alleged

tort. See Guthrie, 152 N.C. App. at 24, 567 S.E.2d at 410;

Denning-Boyles v. WCES, Inc., 123 N.C. App. 409, 415, 473 S.E.2d

38, 42 (1996). An employer (or principal) is liable for an

intentional tort committed by its employee (or agent) only “(1)

when the agent's act is expressly authorized by the principal;

(2) when the agent's act is committed within the scope of his

employment and in furtherance of the principal's business; or

(3) when the agent's act is ratified by the principal.” Hogan,

79 N.C. App. at 491, 340 S.E.2d at 121.

     As there is no indication that Duke explicitly authorized

Broderick’s actions or that Broderick harassed Plaintiff in

furtherance of any objective associated with her official

duties, Plaintiff can state a claim against Duke only under a

theory of ratification. Plaintiff alleges that “Ms. Broderick’s

supervisors . . . ratified and condoned Ms. Broderick’s

retaliatory conduct” by failing to respond to reports about

Broderick’s behavior. (Am. Compl. (Doc. 20) ¶¶ 49–50.) This


     17Plaintiff also alleges that another Duke employee and
colleague of Broderick, Christine Pesetski, “interrogated”
Plaintiff about her interactions with Bishop, (Am. Compl. (Doc.
20) ¶ 29), and that a Duke police officer gave false statements
regarding Plaintiff. (Id. ¶¶ 35–37.) While certainly troubling,
these allegations do not approach the level of extreme and
outrageous conduct that is required in the IIED context.
                              - 54 -
court is not bound by such legal conclusions. E.g., Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To ratify an employee’s

tortious actions, “it must be shown that the employer had

knowledge of all material facts and circumstances relative to

the wrongful act, and that the employer, by words or conduct,

show[ed] an intention to ratify the act.” Hogan, 79 N.C. App. at

492, 340 S.E.2d at 122.

     Here, this court finds that Plaintiff has not plausibly

alleged that Duke had knowledge of all material facts related to

Broderick’s conduct. Plaintiff alleges that a colleague of

Broderick heard Broderick express a desire to “destroy

Plaintiff’s reputation” and refer to documents that Broderick

had collected for this purpose. (Am. Compl. (Doc. 20) ¶¶ 47–48.)

This colleague then reported the interaction and “Ms.

Broderick’s past and planned retaliation against Plaintiff” to

Duke officials. (Id. ¶ 49.) Plaintiff does not allege, however,

that this colleague knew which specific documents Broderick had

gathered or knew that Broderick had allegedly accessed and

disclosed confidential information about Plaintiff to Duke




                             - 55 -
colleagues and to Bishop. 18 There is also nothing to suggest that

this colleague knew Broderick had allegedly made stalking claims

against Plaintiff and that those claims were false. Therefore,

the colleague could not have imparted this information to Duke

administrators.

     This court finds that the act of obtaining and

disseminating confidential information is a crucial part of the

IIED claim against Broderick. Because Plaintiff has not alleged

that Duke had knowledge of this material fact, Duke was not

capable of ratifying Broderick’s conduct and Plaintiff cannot

state an IIED claim against Duke based on this conduct. Duke’s

motion to dismiss Plaintiff’s IIED claim will be granted.

VIII. NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

     NIED is premised on negligent, rather than extreme and

outrageous, conduct by the defendant.

     [T]o state a claim for negligent infliction of
     emotional distress, a plaintiff must allege that (1)
     the defendant negligently engaged in conduct, (2) it
     was reasonably foreseeable that such conduct would
     cause the plaintiff severe emotional distress . . .
     and (3) the conduct did in fact cause the plaintiff
     severe emotional distress.


     18While Plaintiff does allege that a Student Affairs
official told her that Plaintiff’s letter to Broderick would not
be kept confidential, (see Am. Compl. (Doc. 20) ¶ 32), (1) this
official does not appear to be a managing administrator capable
of acting on behalf of the university and (2) this statement
relates only to the letter and not to Plaintiff’s university
records.
                              - 56 -
Ruark Obstetrics, 327 N.C. at 304, 395 S.E.2d at 97. The first

element requires, as with ordinary negligence claims, that the

plaintiff show “the breach of a legal duty owed by defendant

that proximately causes injury to plaintiff.” Guthrie, 152 N.C.

App. at 25, 567 S.E.2d at 410. “Allegations of intentional

conduct, . . . even when construed liberally on a motion to

dismiss, cannot satisfy the negligence element of an NIED

claim.” Horne, 228 N.C. App. at 149, 746 S.E.2d at 19.

     A.   NIED Claims against Bishop and Broderick

     Plaintiff alleges only intentional acts by Defendants

Bishop and Broderick, as opposed to negligent conduct.

Therefore, Plaintiff fails to allege that either Defendant acted

negligently and has not stated a claim against either for NIED.

The motions to dismiss filed by Defendants Bishop and Broderick

will be granted as to Plaintiff’s NIED clams.

     B.   NIED Claim against Duke

     To show negligent conduct by Duke, Plaintiff must plausibly

allege that Duke (1) breached a recognized legal duty to

Plaintiff and (2) that this breach proximately caused injury to

Plaintiff. Guthrie, 152 N.C. App. at 25, 567 S.E.2d at 410.

Because Plaintiff alleges an omission rather any affirmative act

by Duke, (see Am. Compl. (Doc. 20) ¶ 50), “negligence may arise

where a special relationship exists between the parties.”


                             - 57 -
Davidson v. Univ. of N.C. at Chapel Hill, 142 N.C. App. 544,

554, 543 S.E.2d 920, 926 (2001). In Davidson, the North Carolina

Court of Appeals held that a special relationship existed

between a college and a student-athlete who “was injured while

practicing as part of a school-sponsored, intercollegiate team.”

Id. at 556, 543 S.E.2d at 928. However, the court cautioned

“that a university should not generally be an insurer of its

students’ safety, and that, therefore, the student-university

relationship, standing alone, does not constitute a special

relationship giving rise to a duty of care.” Id.; see also

Mynhardt v. Elon Univ., 220 N.C. App. 368, 375–76, 725 S.E.2d

632, 637 (2012) (finding no special relationship between a

college and a student in the context of an off-campus party).

     Davidson stands merely for the proposition that, “when a

school exerts significant control over students as a result of

their participation in a school-sponsored athletic activity, the

students may have higher expectations with regard to the

protection they will receive.” 142 N.C. App. at 555–56, 543

S.E.2d at 927. Here, Plaintiff has not alleged anything that

differentiates herself from other Duke students or suggests that

Duke was in any way dependent upon her. See id. (“[S] pecial

relationships are most often premised upon the existence of

mutual dependence.”) (emphasis added). Plaintiff also does not


                             - 58 -
allege that her actions created any economic benefit for Duke.

See id. at 554, 543 S.E.2d at 927 (“[S]uch relations have often

involved some existing or potential economic advantage to the

defendant.”) (quoting Prosser and Keeton on the Law of Torts, §

56 (5th ed. 1984)). Therefore, Plaintiff was similarly situated

to all other Duke students with respect to counselling and

support services. It is of course regrettable that Plaintiff

apparently was provided no support at all through the

university. But, under the facts alleged, this court sees no

alternative but to apply the default rule that there is no

special relationship between a college and its students. See

Davidson, 142 N.C. App. at 556, 543 S.E.2d at 928.

     Further, this court finds that any voluntary promulgation

of procedures to counsel or advise sexual assault victims does

not, by itself, constitute a voluntary undertaking by Duke that

creates a special relationship with sexual assault victims. See

McCants v. Nat’l Coll. Athletic Ass’n, 201 F. Supp. 3d 732, 745–

46 (M.D.N.C. 2016) (“While rules and regulations promulgated by

the NCAA may be relevant to the issue of breach of the standard

of care, they are irrelevant to the threshold issue of whether a

legal duty exists in the first instance.”); see also Hall v.

Toreros, II, Inc., 176 N.C. App. 309, 317, 626 S.E.2d 861, 867

(2006) (noting that imposing a duty based on voluntary rules


                             - 59 -
would “discourage, indeed penalize, voluntary assumption or

self-imposition of safety standards by commercial enterprises,

thereby increasing the risk of danger to their customers and the

public”). While these procedures might be evidence of breach if

a duty did exist, they cannot independently establish that duty.

      This court concludes that there was no special relationship

between Duke and Plaintiff. As a result, Duke had no legal duty

to act and could not have been negligent. Plaintiff fails to

state a claim against Duke for NIED and Duke’s motion to dismiss

that claim will be granted.

IX.   NEGLIGENCE

      “To recover damages for actionable negligence, plaintiff

must establish (1) a legal duty, (2) a breach thereof, and (3)

injury proximately caused by such breach.” Petty v. Cranston

Print Works Co., 243 N.C. 292, 298, 90 S.E.2d 717, 721 (N.C.

1956).

      A.   Negligence Claims against Bishop and Broderick

      Intentional acts cannot form the basis for a negligence

claim. See, e.g., Brewer v. Harris, 279 N.C. 288, 297, 182

S.E.2d 345, 350 (1971) (“[T]he idea of negligence is eliminated

only when the injury or damage is intentional.”); Givens v.

Sellars, 273 N.C. 44, 49, 159 S.E.2d 530, 535 (1968)

(“Intentional acts are legally distinguishable from negligent


                              - 60 -
acts.”) Here, Broderick and Bishop fully intended any resulting

injury to Plaintiff’s reputation or mental and emotional health.

Therefore, Plaintiff alleges only intentional acts by Defendants

Broderick and Bishop and cannot state a claim for negligence

against either Defendant. The motions to dismiss filed by

Defendants Bishop and Broderick will be granted as to

Plaintiff’s negligence claims.

     B.   Negligence Claim against Duke

     Plaintiff alleges only that Duke omitted to act in response

to Plaintiff’s sexual assault report and information about

Broderick’s alleged harassment toward Plaintiff. As discussed

above, Plaintiff has not plausibly alleged a special

relationship that created any duty to act on Duke’s part.

Therefore, Plaintiff cannot establish a legal duty and fails to

state a claim for negligence against Duke. 19 Duke’s motion to

dismiss this claim will be granted.




     19This court further observes that Plaintiff may be unable
to show that Duke’s omissions proximately caused her any injury,
as (assuming that Plaintiff’s allegations are presented in at
least rough chronological order) Plaintiff likely learned of
Duke’s inaction only after she had already begun to receive
treatment for the medical conditions listed in the Complaint.
                              - 61 -
X.   CONCLUSION

     For the foregoing reasons, this court finds that the motion

to dismiss filed by Defendant Duke University should be granted

in full. This court further finds that the motions to dismiss

filed by Defendant Sheila Broderick and Defendant Steven Thomas

Bishop should each be granted in part and denied in part, as set

forth herein.

     IT IS THEREFORE ORDERED that Defendant Duke University’s

motion to dismiss, (Doc. 29), is GRANTED.

     IT IS FURTHER ORDERED that Defendant Sheila Broderick’s

motion to dismiss, (Doc. 26), is GRANTED IN PART AND DENIED IN

PART as set forth herein, in that the motion is GRANTED as to

Plaintiff’s claims for violation of N.C. Gen. Stat. § 99D–1 et

seq., violation of N.C. Gen. Stat. § 75-1 et seq., negligent

infliction of emotional distress, and negligence, and DENIED as

to Plaintiff’s claim for intentional infliction of emotional

distress.

     IT IS FURTHER ORDERED that Defendant Steven Thomas Bishop’s

motion to dismiss, (Doc. 31), is GRANTED IN PART AND DENIED IN

PART as set forth herein, in that the motion is GRANTED as to

Plaintiff’s claims for violation of N.C. Gen. Stat. § 99D–1 et

seq., negligent infliction of emotional distress, and




                             - 62 -
negligence, and DENIED as to Plaintiff’s claim for intentional

infliction of emotional distress.

     This the 25th day of March, 2019.



                           ____________________________________
                               United States District Judge




                             - 63 -
